Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2019

                                      No. 04-19-00409-CV

                                      Frederick O. SILVER,
                                            Appellant

                                                 v.

              TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                                Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05365
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        By order dated August 6, 2019, the trial court clerk and court reporter were ordered to file
records limited to the trial court’s order on appellant’s ability to afford costs. In addition,
appellant was ordered to file a brief no later than thirty days after the date the last record was
filed that was: (1) in compliance with Rule 38.1 of the Texas Rules of Appellate Procedure; and
(2) limited to issues addressing the trial court’s order on appellant’s ability to afford costs. The
clerk’s record was filed on August 8, 2019, and, by order dated August 15, 2019, the clerk of this
court was ordered to provide appellant with a copy of the record. Because the reporter’s record
was filed on August 15, 2019, a copy of the reporter’s record was also provided to appellant with
this court’s August 15, 2019 order. Accordingly, appellant’s brief limited to issues addressing
the trial court’s order on appellant’s ability to afford costs was not due to be filed until
September 16, 2019.

        On August 19, 2019, appellant filed a brief; however, the brief does not comply with
Rule 38.1 of the Texas Rules of Appellate Procedure because it contains no citations to the
record, which was provided to appellant, or to any authorities. See TEX. R. APP. P. 38.1(g), (i).
Although the brief refers to Rule 145 of the Texas Rules of Civil Procedure, the brief does not
contain any argument applying Rule 145 to the contentions made. Id. at 37.1(i). Furthermore,
the brief refers to Rule 18a and to the trial judge having a financial interest; however, the brief
does not contain any argument regarding how this contention relates to the trial court’s order on
appellant’s ability to afford costs. Id. It is therefore ORDERED that the brief filed by appellant
on August 19, 2019 is STRICKEN. Appellant is ORDERED to file a brief in compliance with
Rule 38.1 which is limited to issues addressing the trial court’s order on appellant’s ability to pay
costs no later than thirty days from the date of this order.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court